Title: To George Washington from Edmund Randolph, 1 December 1794
From: Randolph, Edmund
To: Washington, George


        
          [Philadelphia] Monday. [1 Dec. 1794]
        
        E. Randolph has the honor of informing the President, that Mr Jay carried with him Higginson’s instructions, in which it was expressly declared that the costs and damages of appeals were to be defrayed by the U.S: that this sentiment was long ago repeated to him; and lately by Mr Bayard. How he could have originally doubted, E.R. cannot tell.
      